       Case 1:15-cr-00608-KPF Document 431 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL OTERO,

                          Petitioner,                20 Civ. 4711 (KPF)

                   -v.-                             15 Cr. 608-10 (KPF)

UNITED STATES OF AMERICA,                                  ORDER

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      The Court, having concluded that the motion brought under 28 U.S.C.

§ 2255 should not be summarily dismissed as being without merit, hereby

ORDERS that:

      The Clerk of Court shall electronically notify the Criminal Division of the

U.S. Attorney’s Office for the Southern District of New York that this order has

been issued.

      Within sixty days of the date of this order, the U.S. Attorney’s Office shall

file an answer or other pleadings in response to the motion. Petitioner shall

have thirty days from the date on which Petitioner is served with Respondent’s

answer to file a response. Absent further order, the motion will be considered

fully submitted as of that date.

      All further papers filed or submitted for filing must include the criminal

docket number and will be docketed in the criminal case.
               Case 1:15-cr-00608-KPF Document 431 Filed 06/22/20 Page 2 of 2



             SO ORDERED.

       Dated: June 22, 2020
              New York, New York

                                                       KATHERINE POLK FAILLA
                                                      United States District Judge




A copy of this Order was mailed by Chambers to:
     Angel Otero
     12776-054
     F.C.I. Gilmer
     P.O. Box 6000
     Glenville, WV 26351

                                                  2
